Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.



  TYRONE RIGHTER,

                  Plaintiff,

 vs.

  ROYAL CARIBBEAN CRUISES LTD., a
  Liberian Corporation,

                          Defendant.
                                   __________ /


                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, TYRONE RIGHTER, sues Defendant ROYAL CARIBBEAN CRUISES LTD.,

 a Liberian corporation with its principal place of business in Florida, and alleges:

                                   JURISDICTION, VENUE AND PARTIES

        1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.


        2.        Plaintiff, TYRONE RIGHTER, is a citizen and permanent resident of the state of

 Delaware and is sui juris.

        3.        Defendant ROYAL CARIBBEAN is a Liberian corporation with its principal place

 of business in Miami, Miami-Dade County, Florida. For federal jurisdictional purposes, it is both

 a citizen of Liberia and a citizen of Florida.

        4.        This Court has subject matter jurisdiction over this case pursuant to the diversity

 jurisdiction provided under 28 U.S.C.§ 1332. As alleged above, the Plaintiff is a citizen and

                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 8




 CASE NO.




 permanent resident of the State of Delaware, while the Defendant is for federal jurisdictional

 purposes a citizen of the State of Florida, the location of its principal place of business. The

 damages alleged in Paragraph 12 below support an award of damages in excess of the jurisdictional

 amount of $75,000.00.

         5.        At all material times, the Defendant has had its principal place of business in

 Florida and has conducted ongoing substantial and not isolated business activities in Miami-Dade

 County, Florida, creating continuous and systematic contacts with the State of Florida, such as

 operating maritime cruise vessels for paying passengers, including the Plaintiff, so that in

 personam jurisdiction exists in the United States District Court for the Southern District of Florida.

         6.        The Defendant's principal place of business is located in Miami-Dade County

 Florida. Accordingly, venue is proper in this Court. In addition, the applicable ticket contract

 between the parties requires venue in this Court.

         7.        Plaintiff has complied with all conditions precedent to bringing this action

 including providing the Defendant a timely written notice of claim as required by the ticket

 contract via email August 16, 2019.

         8.        The Defendant has agreed to extend the time provided by the ticket contract to file

 suit, so this action is timely.

              LIABILITY AND DAMAGE ALLEGATIONS COMMON TO ALL COUNTS


         9.        At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the M/S “SYMPHONY OF THE SEAS.”
                                                         2
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 8




 CASE NO.




        10.        At all material times, the Plaintiff was a fare-paying passenger on board the M/S

 “SYMPHONY OF THE SEAS” and in that capacity was lawfully present on board the vessel.

        11.        On or about June 18, 2019, while Plaintiff was in sitting in the dining room, his

 chair collapsed under him, sending him crashing to the floor.

        12.        As a direct and proximate result, the Plaintiff was injured in and about his body and

 extremities, ultimately requiring knee surgery, suffered pain and suffering therefrom, sustained

 mental anguish, sustained disfigurement, disability, aggravation or activation of preexisting

 injuries, and the inability to lead a normal life. Furthermore, Plaintiff incurred medical, hospital,

 and other out of pocket and health care expenses as a result of his injuries. Plaintiff has also lost

 earnings and will continue to lose earnings or earning capacity in the future. These damages are

 permanent or continuing in their nature and the Plaintiff will continue to sustain and incur these

 damages in the future.


                 COUNT I – NEGLIGENT INSPECTION AND MAINTENANCE

        The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

 1-12 above and further alleges:

        13.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to maintain the chairs and furniture in a reasonably safe condition for

 passengers.

        14.        At all material times, the chair upon which the Plaintiff sat was defective and in a

 condition foreseeably dangerous to passengers sitting on it in that it was improperly designed,
                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 8




 CASE NO.




 installed, manufactured, and/or maintained, so that it was unable to hold passengers without

 collapsing. Further, the Defendant failed to conduct adequate inspections of the chair, on a routine

 basis to address normal wear and tear, at the time of its installation, or both, which would have

 revealed the unsuitability of the chair as a result of wear and tear, damage, outliving its natural

 shelf life, or otherwise.

         15. Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of the chair on which Plaintiff was injured, the Defendant failed before the time of the

 Plaintiff's injury to take reasonable measures to maintain the chair in a reasonably safe condition

 by correcting the unsafe conditions alleged above or providing a replacement. The Defendant

 thereby failed to exercise reasonable care for the safety of its passengers including the Plaintiff

 and was thereby negligent.

         16.        As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff has sustained and continues to sustain the damages alleged in Paragraph 12 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.


                            COUNT II – NEGLIGENT FAILURE TO WARN


         The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

 1-12 above and further alleges:


         17.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

                                                          4
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 8




 CASE NO.




 take reasonable steps to warn passengers including the Plaintiff adequately of any risks created by

 the condition of the chairs and furniture.

         18. At all material times, the chair upon which the Plaintiff sat was defective and in a

 condition foreseeably dangerous to passengers sitting on it in that it was improperly designed,

 installed, manufactured, and/or maintained, so that it was unable to hold passengers without

 collapsing. Further, the Defendant failed to conduct adequate inspections of the chair, on a routine

 basis to address normal wear and tear, at the time of its installation, or both, which would have

 revealed the unsuitability of the chair as a result of wear and tear, damage, outliving its natural

 shelf life, or otherwise.

         19.        At all material times the chair on which Plaintiff was injured was in a high traffic

 area of the ship, where it was frequently used by passengers and it was specifically designated for

 use by cruise ship passengers and was in a condition dangerous to passengers, including the

 Plaintiff, due to its being unstable for use.

         20.        At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the risks to passengers, such as the Plaintiff, as specified in the preceding

 paragraph. The Defendant's actual or constructive knowledge was derived from prior similar

 incidences and the length of time the condition had existed before the Plaintiff was injured.

         21.        Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of the chair on which Plaintiff was injured as alleged above, the Defendant failed before

 the time of the Plaintiff's injury to take reasonable measures adequately to warn the Plaintiff of the




                                                          5
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 8




 CASE NO.




 risks to passengers including the Plaintiff alleged above through adequate signage or markings,

 orally delivered warnings, or otherwise.

         22.        As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff sustained serious injuries as alleged in Paragraph 12 above and has sustained and will

 continue in the future to sustain the damages alleged in Paragraph 12.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

  COUNT III– NEGLIGENT FAILURE TO IMPLEMENT ADEQUATE POLICIES AND
                                         PROCEDURES
      The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of paragraphs

 1-12 above and further alleges:

         23.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to implement and enforce safety policies and procedures to maintain safe use

 of the chairs and furniture. This duty of reasonable care included a duty to implement and enforce

 policies and procedures, which if followed, would have resulted in the deficient nature of the chair

 being identified so that the chair could have been repaired or removed from service prior to the

 Plaintiff’s injury.

         24. At all material times, the chair upon which the Plaintiff sat was defective and in a

 condition foreseeably dangerous to passengers sitting on it in that it was improperly designed,

 installed, manufactured, inspected and/or maintained, so that it was unable to hold passengers

 without collapsing. At all material times, the chair upon which the Plaintiff sat was defective and

                                                          6
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 8




 CASE NO.




 in a condition foreseeably dangerous to passengers sitting on it in that it was improperly designed,

 installed, manufactured, and/or maintained, so that it was unable to hold passengers without

 collapsing. Further, the Defendant failed to conduct adequate inspections of the chair, on a routine

 basis to address normal wear and tear, at the time of its installation, or both, which would have

 revealed the unsuitability of the chair as a result of wear and tear, damage, outliving its natural

 shelf life, or otherwise.

         25.        At all material times the chair on which the Plaintiff was injured was in a high

 traffic area specifically designated for dining passengers and was in a condition dangerous to

 passengers, including the Plaintiff, due to its being unstable.

         26.        At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the hazard posed to passengers by Defendant’s failure to implement and

 enforce adequate policies and procedures for use and knew or should have known of the risks to

 passengers, such as the Plaintiff, created by such a failure to implement and enforce adequate

 policies and procedures. The Defendant's actual or constructive knowledge was derived from prior

 incidences, the recurring nature of the conditions, prior similar occurrences, and the length of time

 the conditions had existed before the Plaintiff was injured.

         27.        Notwithstanding Defendant’s actual or constructive knowledge of the necessity to

 implement and enforce adequate policies and procedures, the Defendant failed before the time of

 the Plaintiff's injury to take reasonable steps to implement and enforce such adequate policies and

 procedures. The Defendant thereby failed to exercise reasonable care for the safety of its

 passengers including the Plaintiff and was thereby negligent.

                                                          7
                     GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
               Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                             www.injuryattorneyfla.com
Case 1:20-cv-24712-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 8




 CASE NO.




        28.        As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff sustained serious injuries as alleged in Paragraph 12 above and has sustained and will

 continue in the future to sustain the damages alleged in Paragraph 12.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.


                                       DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands trial by jury of all issues so triable as of right. Executed this
 16th day of November 2020.


                                                      s/NICHOLAS I. GERSON
                                                      NICHOLAS I. GERSON
                                                      ngerson@gslawusa.com
                                                      filing@gslawusa.com
                                                      zdiaz@gslawusa.com
                                                      Florida Bar No. 0020899
                                                      DAVID MARKEL
                                                      dmarkel@gslawusa.com
                                                      cbenedi@gslawusa.com
                                                      Florida Bar No. 78306
                                                      GERSON & SCHWARTZ, P.A.
                                                      Attorneys for Plaintiff
                                                      1980 Coral Way
                                                      Miami, FL 33145-2624
                                                      Telephone:     (305) 371-6000
                                                      Facsimile:     (305) 371-5749




                                                         8
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
